Title: To Thomas Jefferson from Barthélemy Faujas de Saint-Fond, 15 October 1806
From: Faujas de Saint-Fond, Barthélemy
To: Jefferson, Thomas


                        
                            
                            
                                Monsieur le 
                        president des Etats Unis
                            
                            au muséum d’histoire naturelle de france
                                le 15 octobre 1806
                            
                        
                        j ose esperer que votre amour pour les sciences, excusera la liberté que je prend, de recommander á vos
                            Bontés, un de mes fils qui aura l’honneur de vous remetre Cette lettre. il aime l’histoire naturelle, et á le projet de
                            s’en occupper, et de rendre par la ses voyages utiles á son instruction. je l’ai chargé d’avoir l’honneur de vous
                            presenter de ma part, quelques unes de mes dernieres productions pour les quelles, je vous demande indulgence et Bontés,
                            si vos grands et utiles travaux, vous permettent d’y jetter un Coup d’oeil
                        nous attendons ici avec une vive impatience le resultat du Beau voyage dans l’interieur de l’amerique que
                            vous aviés ordonné, qui dans tous les Cas ne peut qu’etre utile aux progrés des Connoissances hummaines: Comme l’histoire
                            naturelle, et particulierement la geographie physique s’enrichiront de Ce voyage; je vous aurois en mon particulier une
                            grande obligation, Monsieur le president si vous pouviés avoir la Bonté de me faire parvenir une Courte Notice, des
                            découvertes qui auront pû etre faites sur Ces deux Branches des Sciences Naturelles. C’est dans Cette attente, que j’ai
                            fait suspendre l’impression du second tome Des essais de geologie qui etoit deja Bien avancé, parceque jespere que Ce voyage, pourra fournir quelques nouvelles données, soit sur les grandes chaines de montagne, sur
                            leur élévation, et sur quelques especes de quadrupedes, Car j’ai le malheur de ne pas Croire entierement aux animaux
                            perdus, du moins jusqu’a Ceque les grandes parties de la terre qui nous sont inconnues aient êté fouilleés, et il y
                                va sans doute Bien du tems. je Suis de plus en plus Confirmé
                            dans Cette ideé, par les Corps marins fossiles, dont on disputoit aussi les analogues vivants, il y a encore trés peu de
                            tems, mais qu’on ne sauroit plus Contester àpresent avec justice, depuis que j’ai reuni un grand nombre de preuves
                            démonstratives á Ce sujet, et que je les ai Confirmé par une multitude de Corps marins fossiles, que je possede dans ma
                            propre Collection, avec les analogues a Côté; et je puis dire, en passant, que les Coquilles
                            trouveés dans le voisinage de la nouvelle hollande, m’en ont fourni plusieurs dont on Croyoit lés espéces absolument
                            perdues.
                        j’espere, qu’avec le tems, il en sera de même de la pluspart des grands quadrupedes, dont on regarde les
                            races Comme perdues. j’aime a Croire qu’on les retrouvera, ou que l’anatomie Compareé, obtiendra des Connoissances, et des
                            faits precis et positifs sur l’amelioration, ou la déterrioration des espèces, sur leurs melanges, et les espéces mixtes
                            et intermediaires qui ont pû en resulter
                        Cela me rapelle, q’un homme à paris, vint me dire, il y a quelque mois, qu’il possedoit le sabot du pied de
                                l’incognitum de l’ohio, animal que je Considere Comme une troisieme espéce d’élephant. j’allai
                            voir Cette partie de pied, q’un nommé rené lambert, montroit pour de l’argent; mais le Billet
                            d’avis imprimé et que je joins ici, a une teinte de charlatanerie, qui m’ota la Confiance; je reconnu Cependant que Ce
                            sabot etoit Celui d’un élephant tres grand à la verité, mais qui ne differoit que par le volume, de Celui des élephans que
                            nous possedons, qui ne sont pas d’une grande taille; l’incertitude sur Cet objet, et le manque d’autenticité de Ce
                            qu’avancoit dans son imprimé lambert, me detourna de faire l’acquisition de Ce morceau pour le muséum, et je me Contentai
                            de le faire dessinner de grandeur naturelle. je vis ensuite Mr vermonnet, dont il est question dans
                            la lettre de lambert a l’administration du muséum d’histoire naturelle, et Ce francois qui a des
                            posessions en amerique, et qui me dit y avoir fait de nombreux voyage, m’assura quil avoit achetté Ce sabot et une dent
                            qui l’accompagnoit, d’un mexicain qui avoit êté dans le paÿs des panis et qui lui avoit vendu les
                            deux objets. mais Comme rien ne garantissoit la Confiance qu’on devoit avoir au mexicain, Je ne vis rien de clair dans
                            tout Cela; je me plais à vous donner Ces details, et à vous faire parvenir l’affiche et la lettre de lambert, afin que
                            l’une et lautre puissent servir de documents, pour detruire une erreur, ou metre sur la voie de faire de nouvelles
                            recherches il paroit que les esprits sont tournés plus que jamais du Coté des sciences naturelles et que la geologie
                            Commence à occupper serieusement, Ceux qui aprés avoir fait de Bonnes et proffondes études, cherchent à en faire des
                            applications directes, aux resultats qui découlent naturellement de si grands faits, et de faits qui parlent si
                            directement a notre raison, en même tems qu’ils tendent à detruire une foule d’erreurs et de prejugés.
                        jaurai l’honner de vous presenter le second volume des essais de geologie, aussitot
                            quil sera entierement imprimé. il n’y aura point encore de theorie dans Celui Ci, mais des faits qui en se liant
                            etroitement les uns aux autres, preparent le lecteur, a recevoir des verités, et le mettent sur la voie d’aller même au
                            devant d’elle; telle à êté du moins mon intention, et si je n’ai pas reussi, C’est la faute de mon talent, et non Celle du
                            desir que j’ai de rendre la geologie utile, en la presentant d’une maniere methodique.
                        je vous demande pardon, Monsieur le president, de vous distraire de vos occuppations par une lettre aussi
                            longue, votre Bonté naturelle me servira d’excuse 
                  je suis avec un proffond respect Monsieur le presidant votre trés
                            humble et trés obeissant serviteur.
                        
                            Faujas
                            
                            l’un des administrateurs du muséum
                            d’histoire naturelle, de la légion d’honneur
                        
                    